Citation Nr: 1209653	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986.  There is additional Reserve service indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was afforded a videoconference hearing before the undersigned in November 2009 and a transcript of the hearing is incorporated in the claims file. 

A January 2010 Board decision denied the Veteran's claims for service connection for a bilateral knee disability.  The Board decision additionally remanded the Veteran's claim for service connection for a back disability.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The AMC promulgated an SSOC in December 2011.  Subsequent to this, additional records were received and forwarded to the Board by the AMC in January 2012.  There is no subsequent SSOC considering this additional evidence.  Although some of these records had already been associated with the claims file, some had not; and thus the Board must remand for further RO/AMC adjudication of evidence received since the prior SSOC.

The Board additionally notes that in January 2012 the Veteran submitted a waiver of AOJ adjudication of any evidence which he or his representative submitted at a later time.  However, the Board finds that an additional SSOC is still necessary as the private treatment records were requested and obtained by the AMC; rather than being obtained and submitted by the Veteran or his representative.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal to include the evidence received since December 2011 as well as any other evidence associated with the claims file not already considered in a (supplemental) statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

